Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                   No. 04-15-00551-CV

                             Richard Matthew VILLARREAL,
                                        Appellant

                                             v.

                                Rebecca L. VILLARREAL,
                                         Appellee

                 From the 37th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-18202
                        Honorable Gloria Saldaña, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the order of the trial court is
REVERSED, and the cause is REMANDED to the trial court for further proceedings. It is
ORDERED that appellant, Richard Matthew Villarreal, recover his costs of this appeal from
appellee, Rebecca L. Villarreal.

       SIGNED August 3, 2016.


                                              _____________________________
                                              Rebeca C. Martinez, Justice